DETAILED ACTION
This office action follows a response filed on March 10, 2021.  Claims 1-6, 8, 9, 11, 13-16, 18-20 were amended.  Claims 12 and 17 were canceled, and new claim 21 was added.  Claims 1-11, 13-16, and 18-21 are pending.


Claim Objections
Claim 3 is objected to because of the following informalities:  Since claim recites “Equation 5” in line 15, the label “Equation 5” should accompany the equation as shown below.

                                           
    PNG
    media_image1.png
    18
    164
    media_image1.png
    Greyscale
    

Claim 3 is objected to because of the following informalities:   In line 16, please replace “w is the weight fraction of component” with “w is weight fraction of a component”.

Claim 3 is objected to because of the following informalities:   In line 16, please insert “(first copolymer)” after “component 1” and insert “(second copolymer)” after “component 2” so there is nexus between the terms in claim.  See specification page 15, lines 18-20 for reference.

Claim 5 is objected to because of the following informalities:   In line 2, delete “and the first alpha-olefin comonomer”.  Line 6 of claim 2 recites solely “first copolymer of ethylene”.   

Claim 6 is objected to because of the following informalities:   In line 1, please insert “monolayer” after “MDO”.  

Claim 7 is objected to because of the following informalities:   In line 1, please insert “monolayer” after “MDO”.  

Claim 7 is objected to because of the following informalities:   In line 3, please replace “MFR2” with “MFR2”.  

Claim 8 is objected to because of the following informalities:   In line 1, please insert “monolayer” after “MDO”.  

Claim 8 is objected to because of the following informalities:   In line 2, delete “from” which appears after “density of”.  

Claim 8 is objected to because of the following informalities:  Since claim recites “Equation 3” in line 3, the label “Equation 3” should accompany the equation as shown below.

                                                     
    PNG
    media_image2.png
    35
    167
    media_image2.png
    Greyscale


Claim 8 is objected to because of the following informalities:   In line 4, delete “Equation 3:  Residence Time”.   

Claim 8 is objected to because of the following informalities:   In line 5, insert “ is residence time,” prior to “Vr”.   

Claim 9 is objected to because of the following informalities:   In line 1, please insert “monolayer” after “MDO”.  

Claim 9 is objected to because of the following informalities:  Since claim recites “Equation 4” in line 2, the label “Equation 4” should accompany the equation as shown below.

                                                 
    PNG
    media_image3.png
    33
    188
    media_image3.png
    Greyscale


Claim 9 is objected to because of the following informalities:   In line 3, delete “Hagström formula”.  Alternatively, claim may recite, “calculated according to the Hagström formula represented by Equation 4” or similar phrase.   

Claim 9 is objected to because of the following informalities:   In line 4, please replace “the weight fraction of the polymer” with “weight fraction of a polymer”.  

Claim 9 is objected to because of the following informalities:   In line 5, please replace “MFR and MIb is the MFR21” with “MFR, MIb is MFR21”.  



Claim 9 is objected to because of the following informalities:   In line 5, insert “, MI1 is MFR21 of a first copolymer of ethylene, and MI2 is MFR21 of the second copolymer of ethylene” after “mixture”.  See specification page 15, lines 7-9 for reference.  

Claim 10 is objected to because of the following informalities:   In line 1, please insert “monolayer” after “MDO”.  

Claim 11 is objected to because of the following informalities:   In line 1, please insert “monolayer” after “MDO”.  

Claim 18 is objected to because of the following informalities:   In line 5, please insert “monolayer” after “MDO”.  

Claim 18 is objected to because of the following informalities:   In line 8, please replace “MFR2” with “MFR2”.  

Claim 19 is objected to because of the following informalities:   In line 2, delete “from” which appears after “density of”.  

Claim 19 is objected to because of the following informalities:  Since claim recites “Equation 3” in line 3, the label “Equation 3” should accompany the equation as shown below.

                                                     
    PNG
    media_image2.png
    35
    167
    media_image2.png
    Greyscale


Claim 19 is objected to because of the following informalities:   In line 4, delete “Equation 3:  Residence Time”.   

Claim 19 is objected to because of the following informalities:   In line 5, insert “ is residence time,” prior to “Vr”.   

Claim 19 is objected to because of the following informalities:   In line 5, please replace “rate of the” with “rate of a”.  


Claim 20 is objected to because of the following informalities:  Since claim recites “Equation 4” in line 2, the label “Equation 4” should accompany the equation as shown below.

                                                 
    PNG
    media_image3.png
    33
    188
    media_image3.png
    Greyscale


Claim 20 is objected to because of the following informalities:   In lines 2 and 3, delete “Hagström formula”.  Alternatively, claim may recite, “calculated according to the Hagström formula represented by Equation 4” or similar phrase.   

Claim 20 is objected to because of the following informalities:   In line 4, please replace “the weight fraction of the polymer” with “weight fraction of a polymer”.  

Claim 20 is objected to because of the following informalities:   In line 5, please replace “MFR and MIb is the MFR21” with “MFR, MIb is MFR21”.  

Claim 20 is objected to because of the following informalities:   In line 5, insert “, MI1 is MFR21 of the first copolymer of ethylene, and MI2 is MFR21 of the second copolymer of ethylene” after “mixture”.  See specification page 15, lines 7-9 for reference.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Daviknes et al. (US 2010/0304062) in view of Sasaki et al. (JP 2014-234395). 
Daviknes et al. discloses a polyethylene composition comprising a first ethylene-butene copolymer fraction, a second ethylene-butene copolymer fraction, and a copolymer of ethylene, 1-butene, and 1-hexene.  The polyethylene has a density of 915 kg/m3 and a MFR2 of 1.8 g/10 min.  The polyethylene is not characterized by MFR21, but in view of the fact that it is prepared in substantially the same manner as that of inventive multimodal copolymer, reasonable basis exists to believe that MFR21 of the polyethylene lies within the claimed broad and unexceptional range.       
Reference teaches preparation of films using the polyethylene composition polymer whereby stretching is carried out using a monodirectional stretching machine at a draw ratio of 1:6.  The resulting film is a machine direction oriented film having a thickness of 25 µm.  While Daviknes et al. does not specify a particular end use for inventive film, ne of ordinary skill in the art would have found it obvious from Sasaki et al. to use the film to package silage.


Response to Arguments
The rejections of claims 5 and 9 under 35 U.S.C. 112(b), set forth in paragraphs 37 and 38 of the previous office action dated November 10, 2020, have been withdrawn in view of claim amendment.

The rejection of claim 12 under 35 U.S.C. 112(b), set forth in paragraph 39 of the previous office action, has been withdrawn in view of cancelation of claim.

The rejection of claims under 35 U.S.C. 103 as being unpatentable over Daviknes et al. (US 2010/0304062), set forth in paragraph 43 of the previous office action, has been overcome by amendment.


Applicant traverses the rejection of claims under 35 U.S.C. 103 as being unpatentable over Tupe et al. (US 10,619,036) in view of Daviknes et al. (US 2010/0304062), as set forth in paragraph 44 of the previous office action.  Tupe et al. contemplates subjecting films of the invention to post-treatment processes including monoaxial (MDO) or biaxial orientation (col. 13, lines 20-25).  However, Applicant points out that the objective of the invention of Tupe et al. is to prepare film having high dart drop impact strength on order of at least 650 g.  Applicant argues further that Daviknes et al. teaches that monoaxial stretching results in a decrease in dart drop strength such that films would not be applicable for desired end use disclosed in Tupe et al. (Table 4, composition of Film 1 and Film 3 are comparable; stretched Film 1 has a dart drop an order of magnitude lower than that of unstitched Film 3).  The preponderance of evidence leads to the conclusion that one of ordinary skill in the art would not have been motivated to modify the film of Tupe et al. by monaxial stretching.  Based on these considerations, the rejection has been withdrawn.  

Applicant traverses the rejection of claims under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 8,461,280) in view of Daviknes et al. (US 2010/0304062), as set forth in paragraph 45 of the previous office action.  The objective of the invention of Tupe et al. is to prepare film having high dart drop impact strength on order of at least 700 g.  Following similar reasoning, one of ordinary skill in the art would not have been motivated to modify the film of Eriksson et al. by monaxial stretching as disclosed in Daviknes et al.  Based on these considerations, the rejection has been withdrawn.  

  The rejections of claims 12 and 15 under 35 U.S.C. 103, set forth in paragraphs 46 to 48 of the previous office action have been withdrawn.

Applicant would traverse the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Daviknes et al. (US 2010/0304062) in view of Sasaki et al. (JP 2014-234395).  Applicant contends that Sasaki et al. contains no disclosure suggesting what type of polyethylene would be useful for packaging silage and the reference does not provide suggestion that would lead the skilled person to consider any of other references for use in packaging silage.  Applicant’s argument has been considered fully, but it is not persuasive.  The reference considered is Daviknes et al., which teaches a polyethylene composition having excellent tear resistance and tensile strength.  While there is no discussion of end use, one of ordinary skill in the art would find from Sasaki et al. that the films containing the polyethylene compositions of Daviknes et al. are well suited for such application due to its tensile properties.  Absent any showing that films containing the polyethylene compositions of Daviknes et al. fail as a packaging material for silage, it is maintained that one of ordinary skill in the art would have found it obvious to arrive at claimed article based on the combination of teachings of the prior art.     


Allowable Subject Matter 
Claims 1, 2, 4, 13, 14, 16, and 21 are allowed over the closest references cited in this and previous office actions and over references listed in the accompanying PTO-892.  None of the references teaches subject of instant claims.  Claims 3, 5-11, and 18-20 will be allowable upon revisions to obviate claim objections, supra. 


Conclusion
43.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 11, 2021